COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JENNIFER CABALLERO,                             §              No. 08-18-00033-CV
                                 Appellant,       §             Appeal from the 388th
  v.                                              §              Judicial District Court
  SANJIV VIG,                                     §            of El Paso County, Texas
                                 Appellee.        §              (TC#2014DCM6244)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs both in this Court and the court below.

See TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge, (Sitting by Assignment)